DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 objected to because of the following informalities:  in claim recited “…at the sever”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not 
The specification of the application does not clearly define or covers “computer readable medium” only non-transitory tangible media. Therefore the broadest reasonable interpretation to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer readable medium.  A signal or carrier wave is a form of energy, in the absence of any physical structure of tangible material and is thus non-statuary under current office policy.
Because the full scope of the claims as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. The examiner suggests amending the claims to include the discloses  a computer-readable medium, where the medium is not a signal or by adding the limitation “non-transitory” or replace medium by  “device” or “memory” to the claim , while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24, 32-33 and 35-38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2015/0281305 A1 to Sievert et al.
As to claim 20, Sievert discloses a method for controlling uplink streaming from a plurality of devices to a server for data processing (see fig.5, el.120, 140 plurality of client device and el.130 media server), wherein the method comprises: centrally measuring performance of data processing for providing a performance measurement result for providing a control instruction for controlling uplink streaming for the plurality of devices (see fig.4, page.8, ¶0068-¶0069).
As to claim 21, Sievert further discloses wherein the control instruction is provided by applying an adaption algorithm, which is based on a set of pre-definable rules, assigning uplink streaming parameters to pre-definable thresholds of performance measurement data, representing a server workload level (page.8, ¶0069).
As to claim 22, Sievert further discloses wherein the performance measurement result is transferred to a device and thereinafter on the device the adaption algorithm is applied in order to generate the control instruction locally on the device (page.5, ¶0048).
As to claim 23, Sievert further discloses wherein the performance measurement result is processed on the server by applying the adaption algorithm in order to provide page.8, ¶0069).
As to claim 24, Sievert further discloses wherein the uplink streaming parameters are controlled in a dedicated manner specifically for each device in the plurality of devices (page.8, ¶0069).
As to claim 32, Sievert discloses a method for controlling uplink streaming from a device of a plurality of devices to a central server for data processing (see fig.5, el.120, 140 plurality of client device and el.130 media server), wherein the method comprises: receiving a performance measurement result (see fig.1-2; page.6, ¶0059-¶0061); and providing a control instruction, which is based on the performance measurement result for controlling a setting of uplink streaming parameters for sending data to the server(see fig.1-2; page.6, ¶0059).
As to claim 33, Sievert further discloses wherein an adaption algorithm is executed on the device to set the uplink streaming parameters for sending data to the server (page.8, ¶0069).
As to claim 35, Sievert discloses a system for centrally controlling uplink streaming, the system comprising: a server adapted to execute at least a part of data processing, wherein the data are received from a plurality of devices(see fig.5, el.120, 140 plurality of client device and el.130 media server), wherein the server comprises a performance measurement unit, wherein the performance measurement unit is adapted to centrally measure performance during data processing for providing a performance measurement result (see fig.1-4, page.8, ¶0068-¶0069); and the plurality of devices, wherein each of the devices comprises a streaming unit, which is adapted for uplink see fig.1-2; page.6, ¶0059-¶0061).
As to claim 36, Sievert further discloses wherein the data are received from a plurality of devices, wherein the server comprises a performance measurement unit, wherein the performance measurement unit is adapted to centrally measure performance during data processing for providing a performance measurement result to be prepared for transfer to the devices (page.8, ¶0069).
As to claim 37, Sievert further discloses wherein the device comprises a streaming unit, which is adapted for uplink streaming, and wherein each of the devices comprises a controller, which is adapted to control the setting of parameters for uplink streaming according to the performance measurement result of the performance measurement unit (page.8, ¶0069).
As to claim 38, claim 38 is directed toward embody the method of claim 20 in “computer readable medium”. It has to embody the procedures of Sievert discussed with respect to claim 20 (see Sievert fig.1-4) in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0281305 A1 to Sievert et al in view “Crowdsourced Multi-View Live Video Streaming using Cloud Computing”, IEEE Access, July 2017 to Bilal, Kashif et al.
As to claim 25, Sievert discloses wherein the control instructions for controlling the uplink streaming parameters are calculated in a coordinated manner for all devices in the plurality of devices based on a prioritizing algorithm (see fig.5; page.8, ¶0069).
Sievert does not explicitly discloses which reduces the amount of redundant information to be received by the server from the different devices, wherein the prioritizing algorithm is adapted to analyse how redundant the data are received from the differently located devices and based on this analysis, the devices are prioritized and the control instructions for the devices are set differently.
see the Abstract, discloses a novel system to collect individual video streams(views) captured for the same event by multiple attendees(i.e. multiple devices) and combine them into multi-view videos, where viewers can watch the event from different angles, taking crowdsourced media streaming to a mew immersive level and see Page.12638; discloses multiple contributors may capturing the event from similar angle, uploading duplicate views to the system, the core module has to identify and select best views considering various angles to deliver the highest possible coverage and video quality…duplicate streams need to be identified and the best stream among them needs to be sent to scheduler, and also further see on page. 12640).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sievert with the teaching as taught by Kashif in order to provide highest possible coverage and video quality to the viewer’s by identify and select best views considering various angles from multiple captured streams (views).

Claims 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0281305 A1 to Sievert et al in view US 2018/0139258 A1 to Margolin et al.
As to claim 27, Sievert does not explicitly discloses wherein the performance is measured by measuring performance parameters (KPI), which are selected to represent a load condition at the server.
Margolin discloses wherein the performance is measured by measuring performance parameters (KPI), which are selected to represent a load condition at the server (page.4, ¶0038-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sievert with the teaching as taught by Margolin in order to enhancing quality and user experience for live video streaming from mobile devices.
As to claim 28, Margolin further discloses wherein the performance is measured by analysing a time stamp included in the data stream by the device (page.4, ¶0040-¶0041).
As to claim 29, Margolin further discloses wherein the performance is measured by measuring the execution time for data processing on the server (page.4, ¶0041).
As to claim 30, Margolin further discloses wherein data comprises image data, wherein data processing comprises image processing, wherein the uplink streaming parameters comprise at least one of a bitrate, a resolution, a field of view, and a framerate (page.4, ¶0038).
As to claim 34, Margolin further discloses wherein the uplink streaming parameters comprise at least one of: a bitrate, a resolution, a framerate, and a field of view (page.4, ¶0038).

Claims 26 and  31  is  rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0281305 A1 to Sievert et al in view US 2020/0218690 A1 to Huston et al.
As to claim 26, Sievert does not explicitly discloses wherein the prioritizing algorithm is based on a three-dimensional mesh model, which is dynamically calculated from data received from the point clouds of the differently located devices.
Huston discloses wherein the prioritizing algorithm is based on a three-dimensional mesh model, which is dynamically calculated from data received from the point clouds of the differently located devices (see Abstract and fig.3; page.1, ¶0009, ¶0034-¶0035, ¶0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sievert with the teaching as taught by Huston in order to provide processing the images to determine the location of various targets in the images and to build a 3D model of the region near the point of interest.
As to claim 31, Huston further discloses wherein data comprises depth information streamed as a three-dimensional point cloud from the plurality of differently located devices to the server and wherein data processing comprises an augmented reality processing (see Abstract and fig.3; page.1, ¶0009, ¶0034-¶0035, ¶0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424